USCA4 Appeal: 21-2186      Doc: 8        Filed: 04/08/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2186


        LAWRENCE E. MATTISON,

                            Plaintiff - Appellant,

                     v.

        DENIS R. MCDONOUGH, United States Secretary of Veterans Affairs; UNITED
        STATES DEPARTMENT OF VETERANS AFFAIRS,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Raymond A. Jackson, District Judge. (4:19-cv-00018-RAJ-LRL)


        Submitted: March 31, 2022                                           Decided: April 8, 2022


        Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Lawrence Eliot Mattison, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2186      Doc: 8         Filed: 04/08/2022      Pg: 2 of 2




        PER CURIAM:

               Lawrence Eliot Mattison appeals the district court’s order denying his postjudgment

        motions for reconsideration, to amend his complaint, and for summary judgment. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        order. Mattison v. McDonough, No. 4:19-cv-00018-RAJ-LRL (E.D. Va. Sept. 29, 2021).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




                                                     2